Mr. Presiding Justice Burroughs delivered, the opinion of the court. This was an action on the case, tried in the Circuit Court of Fulton County, where the appellee recovered a verdict and judgment for $75 against the appellant, on a claim for damages sustained by him from a fall caused by the tipping up of one of the cross-planks of a sidewalk on Ninth street in the village of Vermont, where he was walking on the night of October 5, 1896. The only ground urged upon us by the appellant to reverse the judgment appealed from is that the-verdict is against the evidence. Upon examination of all the evidence we find that it fully appears that the appellee did fall at the time and place mentioned and sustained painful personal injuries;- but there was a sharp conflict in the evidence as to whether there was a loose plank in the sidewalk where he fell, or whether the cross-planks and stringers that constituted the same were decayed so as to make the same unsafe, or had been so for any considerable time. But while there was such a conflict, the evidence offered by the appellant, when considered alone, was ample to justify the verdict, and the verdict has been approved by the judge who presided, heard the evidence, and observed the witnesses, and we feel that we, on that account, ought to affirm the judgment. Judgment affirmed.